Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-03399-RM-NRN

  LEWIS JONES and BRECKEN JONES and KJ, a Minor,
  BY AND THROUGH PARENTS LEWIS AND BRECKEN JONES
  AS NEXT FRIENDS; and RJ, a Minor, BY AND THROUGH
  PARENTS LEWIS AND BRECKEN JONES AS NEXT FRIENDS;
  and NJ, a Minor, BY AND THROUGH PARENTS LEWIS AND
  BRECKEN JONES AS NEXT FRIENDS;

  Plaintiffs,

  v.

  BOULDER VALLEY SCHOOL DISTRICT RE-2, Boulder, Colorado,

  Defendant.


                     PLAINTIFFS’ RESPONSE TO MOTION TO DISMISS
                          PURSUANT TO FED. R. CIV. P. 12(b)(6)


          Defendant erroneously contends that Plaintiffs have not plausibly alleged 1) municipal

  liability under Monell and 2) that BVSD violated their constitutional rights. However, not only do

  Plaintiffs’ allegations satisfy Monell and plausibly allege constitutional violations, the Second

  Amended Complaint does so using the statements of two of Defendant’s high-level employees: an

  elementary school principal and counselor. Defendant’s motion to dismiss contends that Plaintiffs

  have not plausibly alleged facts that can survive a motion to dismiss. To survive a motion to

  dismiss for failure to state a claim upon which relief can be granted, factual allegations must be

  enough to raise a right to relief above the speculative level, on the assumption that all the

  allegations in the complaint are true even if doubtful in fact. Bell Atl. Corp. v. Twombly, 550 U.S.

  544 (2007). In assessing whether a plaintiff has stated a claim, on a motion to dismiss for failure


                                                   1
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 2 of 15




  to state a claim, the court accepts as true all well-pleaded factual allegations, and construes all

  factual inferences in the light most favorable to the plaintiff. Parents for Priv. v. Barr, 949 F.3d

  1210 (9th Cir.), cert. denied, 141 S. Ct. 894 (2020).

                                         MONELL LIABILITY

      I.       Legal Standard.

            Much of Defendant’s Motion to Dismiss is devoted to Monell liability. Proof of municipal

  liability sufficient to satisfy Monell requires: (1) an official policy, or custom, of which (2) a policy

  maker can be charged with actual or constructive knowledge, and (3) a constitutional violation

  whose moving force is that policy, or custom. Jauch v. Choctaw Cty., 874 F.3d 425 at 435 (5th

  Cir. 2017). However, Monell clarifies, “[l]ocal governments may be sued for constitutional

  deprivations visited pursuant to governmental custom even though such a custom has not received

  formal approval through the body's official decision-making channels. Monell v. Dep't of Soc.

  Servs. of City of New York, 436 U.S. 658 at 691 (1978). In other words, municipal liability may

  properly attach to Defendant based upon the way it commonly does things. Thanks to statements

  by Defendant’s employees in the video (ECF 59/Exhibit 31 to the Second Amended Complaint,

  conventionally submitted on flash drive) wherein they point to the BVSD school board, BVSD

  district leadership, and the BVSD legal department, and thanks to emails and publications by

  BVSD personnel, Plaintiffs’ Second Amended Complaint successfully alleges municipal liability

  under Monell. (Plaintiffs provide a transcript of ECF 59 as Exh. 1 hereto.)

      II.      Monell liability via emails.

            Defendant, through emails form Superior Elementary School Principal Jennifer Bedford

  (“Bedford”) failed to comply with notice and opt-out requirements of C.R.S. §22-1-128(3)(a). with

  similar requirements of C.R.S. §22-25-106(4), which are expressly established to protect parents’



                                                     2
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 3 of 15




  rights to opt their children out on the basis that health ed. curriculum is contrary to their religious

  beliefs. The Amended Complaint (ECF 13), and especially the Second Amended Complaint (ECF

  57-1) set these allegations forth in detail at paragraphs 13-16, 20, 24, 27, 29, 30, 31, 40-42.

         By Defendant’s admission, Bedford wrote, “If you wish to opt your child out of [the]

  November 30[] performance, reply to this email.” (Exh. 7 & 19.) This directive does not comply

  with state law, and the Second Amended Complaint plainly alleges that this is one way in which

  Defendant violated Plaintiffs’ religious liberty, their right to the care, control and upbringing of

  their children, and the equal protection of the laws.

         Defendant also admits that Bedford sought to justify the opt-out approach, saying that “it

  is District policy” to support students and staff the way that Bedford did. Motion at 4, citing Exhs.

  19 & 22. Defendant overlooks the import and the implied admission in Bedford stating,

  “[unfortunately, we are not able to accommodate your request to proactively opt-out your students

  from topics that might be offensive to your religious beliefs.” (ECF 57 ¶ 20.) In this statement,

  Defendant acknowledged that it was taking action that it knew would violate Plaintiffs’ religious

  beliefs, and it did so anyway. Importantly, however, Bedford indicates her reliance upon what she

  referred to as “BVSD Board Policy” in support of her actions. (ECF 57-19 ¶ 2.) The admission

  that Defendant’s school board is behind her actions should be all that is needed to survive the

  motion to dismiss. Even so, there is much more to support municipal liability.

         Bedford’s email communications that further support municipal liability under Monell

  include the brazen email to Plaintiffs in which she copied Assistant Superintendent Robbyn

  Fernandez, admitting, “We will continue to follow Board policies [denying Plaintiffs’ requested

  opt-outs and advance notice for religious reasons].” (ECF 57-4/Second Amended Compl. Exh. 2),

  and her April 9, 2019 email to Plaintiffs and carbon copying Assistant Superintendent Robbyn



                                                    3
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 4 of 15




  Fernandez saying, “[t]he only opt out opportunities that will be available are for the instructional

  events described in Ms. Fernandez’s determination. No other opt out opportunities are available

  unless otherwise provided in District policy.” ECF 57-1 ¶146. Because, as the Second Amended

  Complaint makes clear, Defendant repeatedly claimed that it had followed board policies, the

  allegations of discrimination based on Bedford’s emails satisfy Monell.

     III.      Monell liability via video (ECF 59/Exh. 31 to the proposed Second Amended

               Complaint).

            The video that gave rise to the Motion to Amend captured a Zoom conference between a

  Fireside Elementary parent and principal, Christa Keppler and counselor, Molly Kobus. (ECF 59:

  Exh. 31 to Second Amended Complaint, Transcript attached hereto as Exh. 1.) Defendant cites

  Myers v. Oklahoma for the proposition that plaintiffs must plausibly allege municipal liability

  under Monell. Under Myers, “[i]nadequate police training may, in some circumstances, result in

  constitutional liability for a municipality. However, ‘[o]nly where a failure to train reflects a

  “deliberate” or “conscious” choice by a municipality—a “policy”—can a city be liable for such

  failure under § 1983.’” Myers v. Oklahoma Cty. Bd. of Cty. Comm'rs, 151 F.3d 1313, 1318 (10th

  Cir. 1998) (internal citations omitted). Even so, “[w]here plaintiff in § 1983 action claims that

  particular municipal action itself violates federal law, or directs employee to do so, resolving issues

  of whether municipality had requisite degree of culpability and whether direct causal link existed

  between municipal action and deprivation of federal rights is straightforward, as § 1983 contains

  no state-of-mind requirement independent of that necessary to state violation of underlying federal

  right. Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397 (1997).

            In the video, Keppler and Kobus repeatedly refer to the transgender programming as part

  of the “curriculum.” (Exh. 1 Video Transcr. at 11:47, 13:34, 14:01-06, 18:16, 18:31-38.) That



                                                    4
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 5 of 15




  means that the programming is a conscious choice by Defendant. Plaintiffs allege not that

  Defendant failed to train its employees who, in turn, committed constitutional violations but rather

  that Defendant trained employees to commit those violations. (ECF 57-1, Second Amended

  Complaint at ¶¶ 20, 42, 90, 91, 92, 95, 96, 97, 99, 139, 145, 146, 154, 169, 172, & 173.) In short,

  the Second Amended Complaint alleges that Defendants went above and beyond those acts

  necessary for municipal liability to attach.

         As to statutory requirements, Keppler also contends that with regard to the transgender

  programming, she “didn’t even think about sending communication to parents in advance about

  this because often times just like with many of the lessons that [Kobus] does, [the school is] not

  sending that communication out in advance telling everything that she’s teaching right because

  we’re not expected to as schools.” (Exh. 1 Video Transcr. at 9:08-23.) Keppler continues, “We are

  not...supposed to be providing an avenue for the parents to opt-out with these topics of

  conversation.” (Exh. 1 Video Transcr. at 9:50-10:01.) Keppler then avers that one BVSD school

  does “much more extensive lessons around this topic [than does Fireside Elem.], um but they don’t

  ever they don’t communicate to the community because it is just part of the fold and the nature of

  the the curriculum.” (Exh. 1 Video Trans. at 11:29-47.) In other words, the Second Amended

  Complaint, together with its exhibits, alleges that the curriculum, which is set by the school board,

  involves health ed. and sex ed. in the form of transgender programming, and that the failure to

  inform parents of the planned curriculum and of the right to opt out is simply part of what

  Defendant has directed schools to do.

         Citing Murrell v. Sch. Dist. No. 1, Denver, Colo. and Pembaur, Defendant contends that

  “[a]n official policy must be ‘a policy statement, ordinance, regulation, or decision officially

  adopted and promulgated by [a municipality]’s officers” and that “[a] ‘policy’ is a ‘course of action



                                                   5
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 6 of 15




  consciously chosen from among various alternatives.” (Motion at 9-10.) That is precisely what the

  Amended Complaint and the Second Amended Complaint allege, although Monell provides a finer

  point, stating that municipal liability may attach for constitutional deprivations visited pursuant to

  governmental custom even though such a custom has not received formal approval through the

  body's official decision-making channels. Monell, supra (emphasis added). In the video, Keppler

  strains to maintain that Defendant’s transgender curriculum is not an aspect of health ed. or sex

  ed. but rather falls under Kobus’s counseling standards. (Exh. 1 Video Transcr. at 14:06-15:11.) It

  is apparent that Defendant’s aim is to avoid the advance curricular notice and opt-out requirements

  of the health ed. and sex ed. statutes and in official BVSD policies. The practical effect of this

  strategy denies parents’ religious liberties. (ECF 57-1 ¶¶ 205-208.)

          The parent in the video continued pushing for a clear answer. Keppler ultimately admitted

  that aspects of the transgender programming fall under health and sex ed. (Exh. 1 Video Transcr.

  at 17:29.) Keppler further stated, “we have reached out to our legal department, and [Keppler has]

  reached out to also our director who oversees all the counselors. She’s in full support of the lessons

  that are taking place.” Keppler adds that “there has not been any concern or question [from the

  legal department or the director of counselors] with the lessons that have been taught.” (Exh. 1

  Video Transcr. at 17:34-59.) Keppler further indicates having received “guidance” that Fireside

  does not need to provide an opt-out and that providing the statutory opt-out is “frowned upon.”

  (Exh. 1 Video Transcr. at 23:56-24:01, 26:29.) When Defendant guides its schools to violate

  statutory provisions that are expressly designed to protect religious liberties, municipal liability

  should attach, and it should be held to account. Thus, the Second Amended Complaint reveals that

  Defendant still directed denials of religious liberties, of the rights of parents to the care and control

  of their children’s upbringing, and of equal protection in its schools as of the March 2021 video.



                                                     6
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 7 of 15




           Keppler further indicates that if a parent disagrees with curriculum, she can file a KEC-R

  complaint. This demonstrates that not only does Defendant still not offer the opt-out but also that

  what Defendant does offer (complaint) is less than what is required. Further, Defendant places the

  burden on parents to discover Defendant’s plans and to take steps in response, rather than the other

  way around as the law provides.

           Defendant appears to intentionally misunderstand that the video supports the idea that the

  acts of which Plaintiffs complain are more than mere anomalies that are disconnected from the

  events that form the basis for this action. Rather, the customs at issue have survived nearly three

  years even in the face of litigation about them. This fact militates in favor of the conclusion that

  Defendant has an enduring policy of trampling religious liberties and flouting Colorado law and

  written policies in the process. The video shows that BVSD operates with its own customs that

  come from official policy makers which its employees fully understand and carry out.

     IV.      A practice of discrimination plausibly alleged.

           Defendant erroneously contends that Plaintiffs point to a single event to support their

  discrimination claim in order for municipal liability to attach. Motion at 9-11. On the contrary,

  Plaintiffs allege in the Amended Complaint many instances of discrimination, denials of their right

  to opt out of all health ed. and sex ed., and of retaliation. The Second Amended Complaint includes

  even more examples. The following is a list of paragraphs in the Second Amended Complaint that

  allege discriminatory acts—whether religious discrimination, violation of parental rights, violation

  of equal protection, retaliation, or a combination of these: 10, 12-14, 16, 20, 21, 23, 24, 26, 28, 33,

  39-42, 45-50, 52-55, 80, 87, 88, 93-96, 98-101, 120, 127, 128, 134-139, 145, 146, 152-154, 158,

  159, 162, 164, 169, 170, 172, 177, 179, 180, 187-193, and 195. (ECF 57-1.) Granted, some of

  these paragraphs refer to the same events, but over two dozen separate discriminatory acts are



                                                    7
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 8 of 15




  alleged within these paragraphs, and paragraph 192 alone alleges eleven separate discriminatory

  acts. So, Defendant’s contention that only one event occurred is desperately inaccurate.

          The video also shows a pattern or custom of conduct by Defendant lasting at least 2.5 years.

  This demonstrates that Defendant is willfully and knowingly engaged in a time-honored plan that

  harms religious families, such as Plaintiffs.

     V.      A “final policy maker” caused a constitutional violation.

          Defendant employees’ emails and video records establish that Plaintiffs have adequately

  alleged that a final policy maker is responsible for the alleged constitutional violations. Defendant

  points out that “[w]hether a government official is a ‘policy-making official’ is ‘a question of state

  law and concerns only ‘delegations of legal power.’” (Motion at 11 (citations omitted).) Defendant

  challenges the contention that it is responsible for the acts complained of. A slew of high-level

  BVSD employees, including Superior Elementary School Principal Bedford, Assistant

  Superintendent Fernandez, Fireside Elementary School Principal Keppler, and Fireside

  Elementary School Counselor Kobus point to Defendant school district as the responsible party

  for decisions, practices, and customs that violated Plaintiffs’ rights. Colorado law vests local

  school boards with control of instruction in the public schools. Colo. Const. art. IX, §15. The

  Second Amended Complaint points to Colorado’s statutory requirements for health ed. (C.R.S. §

  22-25-106) and sex ed. (C.R.S. § 22-1-128), including advance, detailed notice of the curriculum

  and opt-out right.

          Because the Colorado Constitution vests local school boards with control of instruction, it

  is clear that municipal liability should attach to Defendant as a final policy maker. Moreover,

  because Fireside Principal Keppler and Counselor Kobus repeatedly affirmed that their approach,

  including that they do not communicate about the transgender curriculum in advance and do not



                                                    8
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 9 of 15




  offer opt outs (“frowned upon”) is “part of the curriculum,” Defendant, is properly charged with

  the offenses outlined in the Second Amended Complaint as a final policy maker, and municipal

  liability should attach.

      VI.      Plaintiffs plausibly allege Free Exercise Clause violations.

            Defendant maintains that the alleged constitutional violations were not coercive in nature.

  (Motion at 13.) Plaintiffs allege that Defendant has intentionally weaved transgender principles

  throughout its curriculum. As the Second Amended Complaint state, transgender programming

  that falls under health ed. and sex ed and therefore requires advance notice and offer of opt out.

  (ECF 57-1 at ¶¶ 79-84.) Plaintiffs would have opted their children out of all such material, but

  Defendant concealed the material so that Plaintiffs had no notice of it, let alone the opportunity to

  opt out. That is not the same as saying that they were not harmed by it, however. Plaintiff children

  were all elementary aged at the time of the events in question, and they cannot be expected to

  chronicle all the transgender programming that they received at the hands of Defendant. Suffice to

  say that by Defendant’s admissions, transgender programming is intended to be woven throughout

  the curriculum. (ECF 57-1 at ¶ 96.) Even aside from the concealed transgender programming,

  Defendant provided an opt-out for only one of the two performances of Raven’s True Self (Nov.

  30 but not Nov. 29), provided it late, and never provided an opt-out for planned classroom

  discussions or videos. In fact, as set forth in the Second Amended Complaint, Defendant, through

  Bedford, stated that further opt-outs are not available. (ECF 57-1 ¶¶ 20, 40, and 162.)

            Defendant revealed its disdain for Plaintiffs’ religious beliefs by what appears to have been

  its deliberate mishandling of their AC-R Complaint (BVSD administrative complaint) and by its

  “leak” of that confidential complaint to the Boulder Daily Camera in time to attract a crowd of

  unfriendly objectors to oppose Plaintiffs and their request at the April 2019 school board meeting



                                                     9
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 10 of 15




   that the BVSD school board hear their appeal. All of this is coercive activity that was calculated

   to subject Plaintiffs to public humiliation and Plaintiff children to a subject from which they would

   have been exempted by Plaintiff parents had Defendant not circumvented state laws and Plaintiffs’

   constitutional rights to indoctrinate Plaintiff students without their parents’ knowledge or approval.

   The Second Amended Complaint also points out that because of Defendant’s total failure to

   provide an opt-out for the Nov. 29 presentation of Raven’s True Self, and because of Defendant’s

   refusal to offer an opt-out for classroom videos and discussions, the coercion that Plaintiff children

   must attend those discussions and view any such videos prompted Plaintiff parents to keep their

   children home from school on both November 29 and 30, 2018. Their alternatives were to have

   their religious beliefs and religious liberties directly assaulted or to do their best to avoid the frontal

   attack on those days and hope that Defendant would deal well with them in the future. This

   represented Plaintiffs’ response to Defendant’s coercion. Defendant cites Bauchman (132 F.3d

   557) for the proposition that there was no adverse impact on Plaintiff children’s academic records.

   Defendant ignores that they had to be kept home from school to avoid further assault on their

   religious beliefs. This was adverse academic impact. As the Second Amended Complaint indicates,

   Plaintiffs endured a stream of offenses because of their religious beliefs, including that their private

   information was shared with the local newspaper. (ECF 57-1 ¶ 184, 186, 189, and 228-233.) After

   all, had they complied rather than complained, they would have been treated just as well as all the

   other families in the District.

       VII.    Plaintiffs plausibly allege violation of the Fourteenth Amendment right to direct the

               upbringing and education of their children.

           “Under U.S.C.A. Const.Amend. 14, providing that no state shall deprive any person of

   liberty without due process of law, ‘liberty’ denotes, not merely freedom from bodily restraint, but



                                                       10
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 11 of 15




   also the right of the individual to contract to engage in any of the common occupations of life, to

   acquire useful knowledge, to marry, establish a home, and bring up children, to worship God

   according to the dictates of his own conscience, and generally to enjoy those privileges long

   recognized at common law as essential to the orderly pursuit of happiness by free men.” Meyer v.

   Nebraska, 262 U.S. 390 at 399 (1923). Defendant school district proudly denied Plaintiffs the right

   to bring up their children and to worship God according to the dictates of their own consciences.

   As the Amended Complaint and Second Amended Complaint suggest, Defendant believes that if

   it conceals the information from parents and weaves it through the curriculum, it can avoid

   detection. This approach is certainly aimed at families like Plaintiffs because those are the families

   who would opt out on religious grounds.

          Defendant also misrepresents Plaintiffs’ goals by pointing to Parents for Privacy v. Barr

   (949 F.3d 1210) to state that Plaintiffs cannot direct how a public school teaches their child. As

   the Amended and Second Amended Complaints make readily apparent, Plaintiffs sought

   recognition of their religious liberties, parental rights, and equal protection rights, and they hoped

   not to be retaliated against. Indeed, Plaintiffs sought an opt-out—not direction—of curriculum.

      VIII. Plaintiffs plausibly allege Equal Protection Clause violations.

          Public school parents in Colorado are supposed to have the benefit of laws the protect their

   religious liberties and rights to raise their children according to the dictates of their consciences.

   Defendant displays its view that it is above the law and can deprive Plaintiffs their rights. It avoids

   adherence to the law and did so to the detriment of Plaintiffs, which the Second Amended

   Complaint plainly alleges. (ECF 57-1, generally.) In one sense, Plaintiffs are situated like other

   BVSD families. But they were not treated that way. Plaintiffs did not benefit from the health ed.




                                                     11
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 12 of 15




   and sex ed. statutes the same way that other BVSD parents did. It is expressly for religious parents

   like Plaintiffs that advance notice and opt-out requirements exist.

            Defendant also characterizes Plaintiffs as being treated like other BVSD parents who are

   similarly situated simply because Defendant denied the advance notice and opt-outs to everyone.

   If that approach is permitted, defendant will be able to avoid municipal liability simply by abusing

   the rights of everyone. It is clearly Plaintiffs and those like them who Defendant’s abuses were

   designed to affect. For, parents who agree with the curriculum do not need the protection of opt-

   outs for religious reasons. The Second Amended Complaint points out that Defendant’s own

   written policy protects parents’ rights to opt out on religious grounds. (ECF 57-15 at 1.) Non-

   BVSD Colorado public school parents and children enjoy full religious liberties protection and

   parental rights. Plaintiffs have adequately alleged that they should be just as protected by BVSD

   policies, state law, and constitutional principles as are other BVSD families.

      IX.      Plaintiffs plausibly allege that Defendant retaliated for engaging in constitutionally

               protected activity.

            Plaintiffs allege that Defendant responded to their religious discrimination complaints

   (AC-R), their supplemental religious discrimination complaint (AC-R supplemental), and their

   appeal (KE) by retaliating against them. (ECF 57-1.) The Second Amended Complaint outlines

   retaliation in the form of refusals of advance notice and opt-outs, the refusal to timely respond and

   to respond fully to Plaintiffs’ complaints and appeal, the intentional leak of confidential complaint

   to the Boulder Daily Camera in such a way as could lead to identification of the minors involved,

   the use of the leaked confidential complaint to generate an angry crowd at the school board meeting

   in which the district voted not to even hear Plaintiffs’ KE appeal, and Defendant presiding over a

   school board meeting where numerous community members were permitted to speak, hold signs,



                                                    12
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 13 of 15




   and wear shirts with messages that ranged from name-calling to threats. All of this drove Plaintiffs

   from the District and caused them great physical and emotional distress. These facts are set forth

   in detail in the Second Amended Complaint, including in paragraphs 184, 228-233. (ECF 57-1.)

          Defendant argues that the allegation that Mr. Barber, BVSD’s Chief Communication

   Officer, shared a confidential copy of Plaintiffs’ AC-E2 complaint with a reporter is “not plausible

   on its face.” (Motion at 21.) On the contrary, Defendant’s disclosures (received after both the filing

   of the Motion and the Second Amended Complaint) reveal not only that this occurred but that it

   was discussed between Superintendent Rob Anderson, School Board President Tina Marquis,

   Assistant Superintendent Robbyn Fernandez, and Chief Communication Officer Randy Barber

   during and the morning after a school board meeting at which Plaintiffs testified strongly against

   BVSD Superintendent Rob Anderson’s handling of their AC-R discrimination complaints and KE

   appeal. (Exh. 2 hereto.) On March 12, 2019 at about 6:35 p.m., adult Plaintiffs testified at a BVSD

   school board meeting. According to Defendant’s disclosures, at 7:02 p.m., CCO Randy Barber

   emailed Assistant Superintendent Robbyn Fernandez and asked, “Are you in a place where you

   can provide me the complaints regarding Superior? I got a ruling and need to redact and send to

   Amy [Bounds of the Boulder Daily Camera].” (Id. at 1.) At 7:10, Fernandez emailed Barber saying,

   “Here is the supplement to the original complaint. Plus a lot of other stuff. You only need the

   complaint part.” (Id. at 2.) The next morning at 6:51 a.m., Barber emailed Fernandez to

   communicate that he had successfully leaked Plaintiffs’ complaint and supplemental complaint:

   “Thanks, Robbyn! I only took the complaint and supplemental complaint, redacted and sent to

   Amy [Bounds]. Tina [Marquis] and I spoke to her after the Board meeting and she really wasn’t

   interested in the complaint that much. I’ll keep you posted.” (Id. at 3.) These documents, which

   Defendant disclosed not only refute the asserted implausibility of Plaintiff’s allegations about these



                                                    13
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 14 of 15




   events, but they also call into question how Defendant can represent to the Court that these

   allegations are implausible while knowing that they are not only plausible but are actually correct.

   The statement that Amy Bounds “really wasn’t interested in the complaint” suggests that

   Defendant may have done something to initiate the story that conveniently (for Defendant) was

   published the day before the school board meeting at which Defendant released its final salvo at

   Plaintiffs.

           Defendant also avers that Plaintiff did not request confidentiality. Yet, Defendant’s

   disclosures reveal the falsehood of this contention in that they contain an email from Plaintiffs to

   key BVSD actors in which Plaintiffs request that their family’s privacy be respected. (Exh. 3.)

   Plaintiffs also verbally requested confidentiality of their complaints. Defendant’s orchestrated leak

   to the Boulder Daily Camera hardly honors Plaintiffs’ request or Defendant’s (stated) policy of

   honoring confidentiality requests.

                                             CONCLUSION

           The Second Amended Complaint alleges that Defendant willfully violated Plaintiffs’

   religious liberties, parenting rights, and right to equal protection while retaliating against them for

   deigning to rely upon those legal protections. It demonstrates this while also illustrating that

   Defendant Boulder Valley School District is responsible for its discriminatory curriculum and the

   discriminatory customs responsible for the curriculum’s implementation in a way that violated

   Plaintiffs’ rights. The perversity of Defendant’s customs is clearly spelled out in the Second

   Amended Complaint. (ECF 57-1.) Defendant enacted a discriminatory curriculum that alienated

   those with conflicting religious beliefs. Then it denied Plaintiffs—religious people—the lawful

   opportunity to avoid that curriculum and its abuses. Finally, it retaliated against those people for

   peacefully complaining about the situation and ran them out of the district. Defendant carried out



                                                     14
Case 1:20-cv-03399-RM-NRN Document 68 Filed 08/05/21 USDC Colorado Page 15 of 15




   its plan and even acknowledged that it was doing so knowing that it was violating Plaintiffs’

   religious beliefs. (ECF 57-4.) The Second Amended Complaint makes all of this patently clear and

   supports its assertions with specific factual allegations which, despite to Defendant’s protestations

   to the contrary, are all plausibly alleged and legally supportable. Not a whit of the Second

   Amended Complaint should be dismissed.

          Respectfully submitted this 5th day of August, 2021.

                                                                 ILLUMINE LEGAL, L.L.C.

                                                                 /S/ J. Brad Bergford
                                                                 J. Brad Bergford, Esq.
                                                                 Illumine Legal, L.L.C.
                                                                 7887 East Belleview Avenue
                                                                 Suite 1100
                                                                 Denver, Colorado 80111
                                                                 Phone (303) 228-2241
                                                                 Email: brad@lawillumine.com



                                    CERTIFICATE OF SERVICE

          Undersigned hereby certifies that a true and correct copy of the foregoing Response to
   Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) was filed with the U.S. District Court of
   Colorado CM/ECF System, which will notify the following attorneys for the Defendant:

   Michael W. Schreiner, Esq.
   Elliott V. Hood, Esq.
   3107 Iris Avenue
   Suite 100
   Boulder, Colorado 80301
   Phone (303) 443-8010
   Email: mschreiner@celaw.com
           ehood@celaw.com

                                                         /S/ J. Brad Bergford
                                                         J. Brad Bergford, Esq.




                                                    15
